Citation Nr: 1529751	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for asthma.

2. Entitlement to an initial rating in excess of 10 percent for hemorrhagic follicular cyst.

3. Entitlement to service connection for fibromyalgia.

4. Entitlement to service connection for a low back condition.

5. Entitlement to service connection for a bilateral leg/foot condition.

6. Entitlement to service connection for residuals of a left elbow injury.

7. Entitlement to service connection for a chest condition.

8. Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Atlanta, Georgia, which granted her claims of entitlement to service connection asthma and hemorrhagic follicular cyst, assigning initial noncompensable ratings effective October 31, 2008.  That rating decision also denied her claims of entitlement to service connection for fibromyalgia, bipolar disorder and generalized anxiety disorder, a low back condition, bilateral leg/foot condition, residuals of a left elbow injury, headaches, a chest condition and an eye condition.

During the pendency of this appeal, however, a June 2010 rating decision granted the claim for service connection for headaches and assigned an initial 0 percent rating retroactively effective from October 31, 2008.  Subsequently, in a November 2013 Decision Review Officer (DRO) decision, the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) due to Military Sexual Trauma
(MST) (also claimed as anxiety and depression) was granted with an initial evaluation of 70 percent effective December 3, 2008.  There is no indication the Veteran since has timely disagreed with these initial ratings and/or effective dates assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that is considered a full grant of the benefits sought on appeal, meaning those claims are no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The Board further acknowledges that the June 2010 rating decision also increased the initial ratings for asthma and hemorrhagic follicular cyst from 0 percent to 10 percent effective October 31, 2008.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to initial ratings in excess of 10 percent for asthma and hemorrhagic follicular cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative (meaning most competent and credible) evidence shows that the Veteran does not have a current diagnosis of fibromyalgia.

2. The most probative evidence also shows that the Veteran does not have a current low back condition, bilateral leg/foot condition, residuals of a left elbow condition or a chest condition.

3. In a March 2010 written statement, the Veteran withdrew her claim for a left eye condition.


CONCLUSIONS OF LAW

1. Fibromyalgia was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. A low back condition was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. A bilateral leg/foot condition was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. The criteria of service connection for residuals of a left elbow injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5. A chest condition was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6. The criteria are met for withdrawal of the appeal of this claim for a left eye condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in November 2008 and December 2008 letters prior to the initial adjudication of these claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The November 2008 and December 2008 letters also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of her claims.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), lay statements and VA medical treatment records have been obtained and associated with the record.  The Veteran was afforded a VA examination in response to her claims.  The Board has determined that this examination was adequate because it were factually informed, medically competent and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2014).  

The Board, therefore, finds that all notification and development adequate for an equitable determination of these claims have been accomplished.  Accordingly, appellate review may proceed at this time. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 14 3(2001).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014). This alternative means of linking the currently-claimed condition to service is, however, only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604   (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Fibromyalgia, a Low Back Condition, Bilateral Leg/Foot Condition, Residuals of a Left Elbow Injury and a Chest Condition

At the Veteran's January 2006 entrance examination, she reported a history of a heart murmur.  After a clinical evaluation of the Veteran, the medical examiner noted that a heart murmur could not be heard.  

A review of the Veteran's STRs reflects that she was seen in February 2006 for intermittent paresthesias of the right leg and again in July 2006 for right leg pain.

In addition, a review of the Veteran's STRs shows that she was seen in September 2006 for lower back pain.  Also, in September 2006, she complained of lower back pain and shortness of breath.  She was assessed with fatigue.  

In October 2006, the Veteran complained of headaches and body aches.  Moreover, in November 2006, she was seen for multiple complaints including history of heart murmur, fatigue, shortness of breath while performing military duties since entry in February 2006.  However, a November 2006 chest CT, X-ray and EKG were all normal.  

In March 2007, the Veteran complained of a left elbow injury after a fall.  An X-ray showed left elbow joint effusion and an occult fracture of the radial head was suspected.  Her left elbow was placed in a splint and she was placed on a physical profile.

A June 2007 medical treatment record noted "lumbago" that was treated with Flexeril and Ibuprofen.  The clinician also noted that the Veteran's trapezius was tender but her lower back did not have spinal tenderness.

Further, at the Veteran's June 2007 separation examination, the clinician noted the Veteran's history of foot pain, fracture of the left elbow, a chest condition, lower back pain, and fracture of her arm.

A November 2008 mental health treatment record indicates a diagnosis of fibromyalgia and the Veteran's complaints of body aches, pain and fatigue, asthma, a heart murmur and migraine headaches.

In response to these claims, the Veteran was afforded a VA examination in March 2010.  Concerning her claims for fibromyalgia, a low back condition and bilateral leg condition, the Veteran reported that all her pain was from fibromyalgia.  She stated that with sitting, she had numbness in her legs and was put on a profile.  The Veteran also reported that she had back pain.  She further indicated that she never had a specific injury, but just chronic pain.  The Veteran stated that all her body pain was aggravated by anxiety.  She reported that she had pain now in her wrists, hands, legs, feet, back, neck and upper arms.  The examiner observed that the Veteran was extremely anxious and tearful periodically and noted that the interview and examination was limited by the Veteran's participation.  

On examination, however, the Veteran was slow and guarded with any request to stand and ambulate reporting generalized pain.  She indicated she had pain in the lumbar area and entire upper trapezius area, each upper arm, each calf and each wrist area.  The examiner commented that he attempted to assess the Veteran for trigger points for fibromyalgia, but she was unable to tolerate testing, stiffening and jolting forward.  He noted the Veteran did the same when he attempted to palpate the Veteran's vertebrae.  She, however, was able to demonstrate steady but guarded gait, holding her body tense and forward flexed at the waist.  The Veteran was also able to complete heel and toe walking as well as tandem gait.  She demonstrated forward flexion of the lumbar spine to 90 degrees and extended to 35 degrees abruptly stopping with an audible crack.  The Veteran then refused to perform any additional range of movement.  A lumbar spine film revealed mild scoliosis convex to the right throughout the spine, which the examiner opined was likely positional in origin.  The examiner stated that a medical form showed that the Veteran was diagnosed with fibromyalgia, but that there were no medical records indicating how this diagnosis was determined.  Instead, he opined that he could not confirm the diagnosis of fibromyalgia on examination nor were there any medical records to support this diagnosis.  

As for the Veteran's low back strain in service, the examiner stated that the Veteran's current symptoms were not limited to the low back, thus, it did not appear to be a continuation of that same condition.  He further observed that the Veteran's generalized myofascial pain, to include chest, back and extremities, were clearly associated to anxiety.  The examiner explained that there was no evidence of spine or leg trauma.  There was no evidence of abnormality of either leg and the current symptoms of back and leg did not reflect the same symptoms while on active duty.  Thus, the examiner concluded that they were not likely related to military service.

Regarding her right ankle, the Veteran reported that she fell off stairs and fractured it during a training exercise in 2006.  She stated she was on crutches for six weeks and the ankle healed.  The Veteran reported that she repeated and completed basic training.  The examiner noted that right ankle X-rays in 2006 were negative for a fracture.  Limited evaluation of the Veteran's right ankle due to her unwillingness to have the area examiner, however, revealed no warmth, redness, deformity or tenderness with palpation or manipulation.  She indicated that her foot pain was in the forefoot and denied any discomfort in either ankle area.   The examiner stated that there was no clear evidence of a right ankle fracture since a review of the X-rays revealed no abnormalities.  He instead stated that there was no diagnosis for the right ankle since it had resolved without sequelae.

In addition, with regards to her left elbow, the Veteran denied pain, stiffness or any other limitation.  On examination of her left elbow, her flexion was from 0 to 145 degrees with no limitation with repeated range of motion.  There was no crepitus, warmth, redness or deformity.  The examiner stated that there was no clear evidence of a left elbow fracture.  Similarly, he commented that there was no diagnosis for the left elbow since it had resolved without sequelae.

Regarding her chest condition, the Veteran reported that she had chronic bronchitis, a scar on her lung and cartilage then asthma.  She also stated that she had pressure on her chest with a need to wear gear while on active duty and was given a profile to not wear gear in September 2006.  The Veteran indicated that she had sharp, shooting pain to her mid chest, which she acknowledged could be part of a panic attack.  She expressed that she had chest pain during the examination because it caused high anxiety.  On examination, the Veteran's lungs were clear in all fields - no wheezing, crackles or cough.  The examiner noted that the Veteran reported chest tightness pointing to her sternum without associated dyspnea, diaphoresis, etc.  Her S1 and S2 had regular rhythm and rate.  The examiner could not appreciate a murmur.  The Veteran's pedal pulses were palpable and there was no edema of either leg.  The examiner opined that the symptoms presented during the examination did not support a diagnosis of costroconchritis/claimed chest condition.  The examiner commented that the Veteran clearly associated chest tightness with anxiety.

Unfortunately, at no time since the filing of these claims for service connection for fibromyalgia, a low back condition, residuals of a left elbow injury and a chest condition, there have been no confirmation the Veteran has any current disability owing to these diseases.  Resultantly, service connection for these claims is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Contrarily, the competent evidence of record here shows the Veteran does not indeed have a diagnosis or fibromyalgia.  Instead, the VA examiner linked the Veteran's symptoms to anxiety, which, as already mentioned above, she is now service-connected for PTSD, formerly claimed as anxiety and depression.  Similarly, the examiner explained that there was no evidence of a spine or leg trauma.  There was no evidence of abnormality of either leg and the current symptoms of back and leg did not reflect the same symptoms while on active duty.  The examiner concluded that they were not likely related to military service and again linked her current symptoms to anxiety.  In addition, the VA examiner found that her left elbow and right ankle injuries had resolved with no sequelae and the Veteran even denied having any current pain in her left elbow or right ankle.  Further, on examination, the VA examiner found no current chest condition and again opined that her symptom of chest tightness was related to anxiety.  Thus, service connection for these disabilities is not warranted.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for fibromyalgia, a low back condition, residuals of a left elbow injury and a chest condition.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Left Eye Condition

As already alluded to, the Veteran submitted a written statement in March 2010 withdrawing her claim for a left eye condition.  According to 38 C.F.R. § 20.204(b)  , a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.  


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a bilateral leg/foot condition is denied.

Entitlement to service connection for residuals of a left elbow injury is denied.

Entitlement to service connection for a chest condition is denied.

The claim for service connection for a left eye condition is dismissed.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide her remaining claims for entitlement to initial ratings in excess of 10 percent for asthma and hemorrhagic follicular cyst, so she is afforded every possible consideration. 

As nearly five years have passed since the last VA examinations evaluating the severity of these service-connected disabilities and the suggestion that these disabilities may have worsened as evidenced by the June 2015 brief submitted on behalf of the Veteran, on remand, she should be afforded current VA examinations. Additionally, any current VA medical treatment records regarding her service-connected disabilities should also be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify, if any, all outstanding private treatment records related to her service-connected disabilities.  Request that she provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.
.
2. Schedule the Veteran for a VA pulmonary examination to determine the current severity of her service-connected asthma.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail. 

Findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB).  If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.

A full rationale must be provided for all opinions expressed.

3. Schedule the Veteran for the appropriate VA examination to determine the current severity of her service-connected hemorrhagic follicular cyst.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in detail. 

A full rationale must be provided for all opinions expressed.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and her representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


